DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Invention I (claims 1-12) in the reply filed on January 6, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Concerning the requirement for election of species, Applicant's election with traverse of Species 1A in the reply is acknowledged. The Examiner has ultimately decided to withdraw the requirement to elect species here because, during search, some of the most relevant references were found to teach the limitation of the non-elected species (see prior art rejections of claim 8 below), and thus it would no longer be reasonable to assert that a serious burden still exists to search and consider the non-elected species. However, due to the rather unusual argument made by Applicant in traverse of the requirement to elect species, the Examiner feels compelled to address the issue on the record. The traversal is on the ground(s) that species restriction is not permitted at this stage in prosecution, i.e. prior to a first action on the merits (FAOM), according to 37 CFR § 1.146. This is not found persuasive because the term “first action” in 37 CFR § 1.146 does not necessarily refer only an Office action will require the applicant in the reply to that action to elect an invention to which the claims will be restricted, this official action being called a requirement for restriction (also known as a requirement for division). Such requirement will normally be made before any action on the merits; however, it may be made at any time before final action” (emphasis added). In other words, within the language of 37 CFR, a restriction requirement is indeed an “Office action” or simply an “action.” This also helps establish that in the writing of 37 CFR, there was a clear understanding of the phrase “action on the merits” as it was used in 37 CFR 1.142. It is also noted that the phrase “first action on the merits” is specifically recited in 37 CFR §§ 1.17 and 1.21. Thus, the recitation of “the first action” in 37 CFR 1.146, which notably omits the phrase “on the merits,” was clearly intentionally written in such a way that it would allow for the “first action” to not be “on the merits,” i.e. to be a restriction requirement.
Furthermore, multiple portions of the MPEP specifically and explicitly contradict Applicant’s legal argument. As explained in MPEP § 808.01(a), “Election of species may be required prior to a search on the merits (A) in applications containing claims to a plurality of species with no generic claims, and (B) in applications containing both species claims and generic or Markush claims” (emphasis added). Also see MPEP § 809.02(a): “Where restriction between species is appropriate (see MPEP § 808.01(a)) the examiner should send a letter including only a restriction requirement” (emphasis added). 
Additionally, the Examiner respectfully reminds Applicant that requiring an election of species prior to examination on the merits (in situations where two or more species are 
The requirement (to elect between Groups I and II) is still deemed proper and is therefore made FINAL. The requirement to elect species is withdrawn as noted above. Claims 1-12 are elected and are examined on the merits below.

Information Disclosure Statement
Applicant should note that the excessively large (approaching 2,000) number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search.   See MPEP 609.05(b).  Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action. Please see MPEP 2004, which in part provides guidance as follows:

	
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of the specific connective relationships between the various circuitry elements including the monostable multivibrator, plurality of logic gates, ripple counter, sensing device and motor controller. These connective relationships are considered essential because a circuit such as the one disclosed by Applicant cannot perform its intended function merely by having a list of components arranged on a circuit board (e.g. unconnected); rather, the specific arrangement and connections between those components is required for the circuit to perform in a certain (e.g. desired/intended) way. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 10 depends from claim 9 and further specifies that the asynchronous counter (from claim 9) is a ripple counter. However, based on a review of the 
https://www.electronics-tutorials.ws/counter/count_2.html
https://en.wikipedia.org/wiki/Counter_(digital)#Asynchronous_(ripple)_counter
If this is true, then claim 10 is an improper dependent claim because it has the exact same scope as claim 9 and thus fails to further limit claim 9. 
If this interpretation is incorrect, the Examiner respectfully requests that Applicant provide clarification and supporting evidence showing that it is incorrect.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1, 2, 8, 11 and 12 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by US 4,157,859 to Terry (hereinafter “Terry”).
	Regarding Claim 1, Terry teaches a surgical instrument (see “Surgical microscope” in the title), comprising: 
an electric motor (142; FIG. 11); and 
a control circuit (see FIG. 11 generally which is a circuit diagram), comprising: 
a plurality of logic gates (e.g. AND gates 192-195); and 
a monostable multivibrator (204) connected to a first one of the logic gates (see FIG. 11; 204 is connected to AND gates 192-195), wherein the control circuit is configured to alter a rate of action of a function of the surgical instrument by controlling a speed of rotation of the electric motor (see “to suitably control the direction and speed of rotation of motor 142” in Col. 14 lines 41-42) based on a sensed parameter (control of the motor (and the circuit elements mentioned above) is based on touch switch 200 which receives the sensed parameter, i.e. the touch activation).

Regarding Claim 2, see AND gates 192-195.

Regarding Claims 8 and 11, see touch switch 200 in FIG. 11 which receives the sensed parameter, i.e. the touch activation.

Regarding Claim 12, see op-amp 256 in FIG. 11 which controls the motor speed. 

Claims 1-3, 8, 11 and 12 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by US 9,114,494 to Mah (hereinafter “Mah”).
Regarding Claim 1, Mah teaches: a surgical instrument (the word “surgical” here is interpreted as a statement of intended use since it does not impart any specific structural limitations into the claim; Mah is directed to a drill as seen in e.g. FIG. 5 which is fully capable of being used in a surgical environment and therefore meets the claimed statement of intended use), comprising: 
an electric motor (422; FIG. 9); and 
a control circuit (see FIG. 9 generally which is a circuit diagram), comprising: 
a plurality of logic gates (e.g. AND gate 330; see also Col. 12 l. 10-12: “uses additional combinatorial logic not shown”); and 
a monostable multivibrator (331) connected to a first one of the logic gates (see FIG. 9; 331 connected to 330), wherein the control circuit is configured to alter a rate of action of a function of the surgical instrument by controlling a speed of rotation of the electric motor based on a sensed parameter (see “The monostable multivibrator 331 activates an audible alerting device or audible alert 420 and a motor driver 421. The motor driver 421 powers a vibrator motor 422. The vibrator motor 422 forms part of a mechanical vibration alerting device or mechanical vibrator” in Col. 6 l. 33-38; additionally see Col. 10 l. 48 through Col. 11, l. 3, and Col. 8 l. 60 through Col. 9 l. 17, and Col. 11 l. 50-53; as noted in the cited portions and seen in e.g. FIGS. 7-9, the monostable multivibrator is activated based on multiple sensed parameters from accelerometers and distance sensors).

	Regarding Claim 2, see AND gate 330 in FIG. 9.

	Regarding Claim 3, see e.g. “retriggerable monostable multivibrator 331” in Col. 6 line 32.

	Regarding Claim 8, see switches 203 and/or 303 in FIGS. 7-8.

	Regarding Claim 11, see accelerometers and/or distance sensors in FIGS. 7-8.

	Regarding Claim 12, see motor driver 421 in FIG. 9.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 8, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0256153 A1 to Shelton, IV et al. (hereinafter “Shelton”) in view of Mah.
Regarding Claim 1, Shelton teaches a surgical instrument (10) comprising a control circuit (e.g. circuit board 100 and/or microcontroller 1500) configured to alter a rate of action of a function of the surgical instrument by controlling a speed of rotation of the electric motor based on a sensed parameter (see e.g. “a sensor to detect the speed of the motor, and a controller to receive a signal from the sensor and to control the speed of the output shaft” in the abstract). Shelton teaches that microcontroller 1500 can include various hardware elements such as e.g. logic gates (see “may be implemented using integrated and/or discrete hardware elements, software elements, and/or a combination of both. Examples of integrated hardware elements may include processors, microprocessors, microcontrollers, integrated circuits, application specific integrated circuits (ASIC), programmable logic devices (PLD), digital signal processors (DSP), field programmable gate arrays (FPGA), logic gates, registers, semiconductor devices, chips, microchips, chip sets, microcontrollers, system-on-chip (SoC), and/or system-in-package (SIP). Examples of discrete hardware elements may include circuits and/or circuit elements such as logic gates, field effect transistors, bipolar transistors, resistors, capacitors, inductors, and/or relays. In certain instances, the microcontroller 1500 may include a hybrid circuit comprising discrete and integrated circuit elements or components on one or more substrates, for example” in Para. [0181]). However, Shelton fails to specifically teach “a plurality of logic gates; and a monostable multivibrator connected to a first one of the logic gates.”
Another reference, Mah, is in the same field of endeavor of handheld motor instruments and/or is reasonably pertinent to the problem of how to control a motor using a (422; FIG. 9); and a control circuit (see FIG. 9 generally which is a circuit diagram), comprising: a plurality of logic gates (e.g. AND gate 330; see also Col. 12 l. 10-12: “uses additional combinatorial logic not shown”); and a (retriggerable) monostable multivibrator (331) connected to a first one of the logic gates (see FIG. 9; 331 connected to 330), wherein the control circuit is configured to alter a rate of action of a function of the surgical instrument by controlling a speed of rotation of the electric motor based on a sensed parameter (see “The monostable multivibrator 331 activates an audible alerting device or audible alert 420 and a motor driver 421. The motor driver 421 powers a vibrator motor 422. The vibrator motor 422 forms part of a mechanical vibration alerting device or mechanical vibrator” in Col. 6 l. 33-38; additionally see Col. 10 l. 48 through Col. 11, l. 3, and Col. 8 l. 60 through Col. 9 l. 17, and Col. 11 l. 50-53; as noted in the cited portions and seen in e.g. FIGS. 7-9, the monostable multivibrator is activated based on multiple sensed parameters from accelerometers and distance sensors). 
Accordingly, it would have been obvious to one of ordinary skill in the art as of the effective filing date of Applicant’s invention to modify Shelton to incorporate a plurality of logic gates and a monostable multivibrator connected to a first one of the logic gates, as taught in Mah, because doing so would predictably achieve a motor control circuit (as evidenced by Mah) using the types of hardware-only elements envisioned by Shelton in Para. [0181] and would require only combining well known prior art circuit elements in such a way that they retain their original functionalities, and thus the results of such a combination would be predictable.

Regarding Claim 2, Mah teaches an AND gate which was incorporated into Shelton in the rejection of claim 1 above.

Regarding Claim 3, Mah teaches a retriggerable monostable multivibrator (see e.g. “retriggerable monostable multivibrator 331” in Col. 6 line 32 of Mah) which was incorporated into Shelton in the rejection of claim 1 above.

Regarding Claim 8, see switches 203 and/or 303 in FIGS. 7-8 of Mah. In view of the obviousness of combining Shelton and Mah in the rejection of claim 1 above, it would have been further obvious to one of ordinary skill in the art as of the effective filing date of Applicant’s invention to also incorporate these other elements of Mah’s circuit design in order to replicate their function in Shelton (and to therefore achieve a fully functional motor control circuit). 

	Regarding Claim 11, see accelerometers and/or distance sensors in FIGS. 7-8 of Mah. Given that Shelton’s motor control is specifically taught to be based on sensed motor speed (see Shelton, abstract), it logically follows that in combining Shelton and Mah, the motor speed sensor(s) of Shelton would be inputs to the circuit, similar to how Mah uses the accelerometers and/or distance sensors in FIGS. 7-8 as inputs.

Regarding Claim 12, see motor driver 421 in FIG. 9 of Mah. In view of the obviousness of combining Shelton and Mah in the rejection of claim 1 above, it would have been further obvious to one of ordinary skill in the art as of the effective filing date of Applicant’s invention to also incorporate these other elements of Mah’s circuit design in order to replicate their function in Shelton (and to therefore achieve a fully functional motor control circuit).

Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Shelton as applied to claim 1 above, and further in view of US 2011/0155781 A1 to Swensgard et al. (hereinafter “Swensgard”).
Regarding Claims 4-7, Shelton in view of Mah renders obvious claim 1 above, but fails to specifically teach “wherein the function of the surgical instrument comprises an articulation of an end effector of the surgical instrument; wherein the rate of action comprises a speed of an articulation of an end effector away from a longitudinal axis of a shaft of the surgical instrument; wherein the speed of the articulation is slowed as the end effector passes through a zone defined around a centered state of a shaft of the surgical instrument; wherein the sensed parameter comprises a sensed position of an end effector relative to a longitudinal axis of a shaft of the end effector.”
Another reference, Swensgard, is in the same field of endeavor of handheld surgical instruments, and teaches a similar motor control system in which the function of the surgical instrument comprises an articulation of an end effector of the surgical instrument; wherein the rate of action comprises a speed of an articulation of an end effector away from a (see Para. [0035], particularly the following portion: “The cutting instrument position input 122 may indicate the position of the cutting instrument 34 in the end effector 12 in the course of the cutting stroke. The controller 108 may use this input to determine the position of cutting instrument 34 in the cutting stroke, such as whether the cutting instrument 34 is near or at the end of the cutting stroke. As the cutting instrument 34 approaches the end of the cutting stroke, the controller 108 may reduce the rotation rate of the motor 104, and may reverse the rotation of the motor 104 when the cutting instrument 34 reaches the end of the cutting stroke. The controller 108 may also reduce the rate of rotation of the motor 104 when the cutting instrument is close to its initial, home position at the proximate end of the end effector 12 when the cutting instrument is retracted, and may stop the motor 104 when the cutting instrument is fully retracted”; Examiner’s note: the limitation of claim 6 specifically is met when the surgical instrument is in the configuration seen in e.g. FIG. 2 of Swensgard, i.e. because when the cutting instrument is moving toward the proximal end of end effector 12, it is also heading toward the central longitudinal axis of shaft 8). Accordingly, it would have been obvious to one of ordinary skill in the art as of the effective filing date of Applicant’s invention to modify Shelton in view of Mah to incorporate the features of Applicant’s claims 4-7, as they are seen taught in Swensgard, because doing so would .

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Shelton in view of Mah as applied to claim 1 above, and further in view of US Patent No. 5,552,685 to Young et al. (hereinafter “Young”) and US Patent No. 3,915,271 to Harper (hereinafter “Harper”) and US Patent No. 5,010,341 to Huntley et al. (hereinafter “Huntley”). 
Regarding Claims 9-10, Shelton in view of Mah renders obvious claim 1 as discussed above, but fails to specifically teach an asynchronous/ripple counter connected to the monostable multivibrator. 
However, these types of counters were extremely well known and used in conventional related circuit designs. For instance, Young is in the same field of circuitry for motor speed control (see, e.g., the title) and teaches the use of a ripple counter (410). Harper is reasonably pertinent to the problem of achieving motor control using hardware circuitry, and specifically teaches a motor control circuit including ripple counters (30, 34) connected to a monostable multivibrator (46; see FIG. 1). Finally, the Examiner takes official notice that ripple counters have been well known and conventional circuitry elements for at least several decades, and the prior art ranging across a wide variety of technologies is replete with examples of circuits having ripple counters in addition to monostable multivibrators. Accordingly, it would have been obvious to one of ordinary skill in the art as of the effective filing date of Applicant’s invention to modify Shelton in view of Mah to .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ichiyanagi ‘362: see claims 1, 7, 8, 15;
Duerr ‘457: see FIG. 2a, one-shots 35,36 and AND-gates 33,34;
Steffen ‘121: See Col. 6 lines 22-45: “A retrigerable [sic] monostable gate circuit 45 applies an input signal to a pair of AND gates 41 and 42 to allow transfer of the signal developed by flip-flop circuit 40 to a motor drive circuit 43. The Q output of the flip-flop circuit 40 activates the motor drive in such a manner as to rotate the motor in the direction to increase the rate at which seeds are dispensed. On the other hand, the Q output of the flip-flop circuit 40 is arranged to energize the motor to decrease the rate”;
Trees ‘825: considered to be evidence of the state of the prior art but not particularly relevant at this time; see title,abstract;
Greenwell ‘649; see title and one-shots 102,183 and NAND gates 64,66,68;
Suzuki ‘589: 
Milligan ‘812: see FIG. 1; detectors 30 and 40 include retriggerable monostable (one-shot) multivibrators, the outputs of which are adjusted to represent particular periods with respect to the desired motor speed;
Coppa ‘545: see “motor control” in title and retriggerable one-shot 36;
Lander ‘118: see “control for step motors” in title and retriggerable monostable multivibrator RM1;
Roos ‘227: see FIG. 1; a monostable latch (9) linked to a set (10) of logic gates, the output of which delivers the signal S;
Goles ‘730; see multivibrator circuit 33 and gates 36,37;
Jalbout ‘929: see FIG. 11.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R DOWNEY whose telephone number is (571)270-7247.  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY JACKSON can be reached on (571)-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 




/JOHN R DOWNEY/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        Saturday, March 20, 2021